DETAILED ACTION
The following is a first action on the merits of application serial no. 16/548306 filed 8/22/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 8/22/19 and 1/7/20 have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
unit (generic placeholder) configured to cause a rotational speed of the internal combustion engine to increase…….. (function)” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
-Claim 7 recites the limitation "the electric motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 6 and not claims 1-5 from which claim 7 depends from.
-Claim 9 recites the limitation "the operations" in line 1.  There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 8 and not claims 1-7 from which claim 9 depends from.
-Claim 14 recites the preamble “The medium”, however, the claim depends from claim 11 which recites the preamble “The vehicle”.  The examiner assumes that claim 14 should be dependent upon claim 13 which has a common preamble with claim 14, please clarify.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al 20150012159.  As to claim 1, Honda discloses a vehicle comprising: an internal combustion engine (1), the internal combustion engine having a throttle ([0071], lines 5-7); a two motor hybrid system (4, 8) transmission mechanically coupled to the internal combustion engine; a shift selector ([0044], lines 11-13) to enable a driver of the vehicle to select a plurality of simulated gears (using simulated gears is obvious based on Honda describing that experimentation and simulation is used for processing instructions of system in [0055], line 9, [0058], line 13, [0063], last line and [0077], line 9) of the two motor hybrid system transmission; and an electronic control unit (10) configured to cause a rotational speed of the internal combustion engine to increase, responsive to the driver of the vehicle using the shift selector to shift from a first one of the simulated gears to a second one of the simulated gears (Figures 5, 6, [0068]-[0070], [0081]-[0084]), wherein the second one of the simulated gears is lower than the first one of the simulated gears (i.e., from 3rd to 2nd ratio as shown in Figure 6), wherein to cause the rotational speed of the internal combustion engine to increase, the electronic control unit is further configured to cause the throttle of the internal combustion engine to open ([0071], lines 5-7).

As to claim 2, wherein the electronic control unit is further configured to cause the rotational speed of the internal combustion engine to increase to a speed that is selected based on a property of at least one of the first one and the second one of the simulated gears (Figures 5 and 6 shows shifting phases 1-3, engine and motor 

As to claim 3, wherein, to cause the throttle of the internal combustion engine to open, the electronic control unit is further configured to transmit a target engine speed (Nets, Nett) to the internal combustion engine, the target engine speed being determined by a gear ratio of a desired one of the plurality of simulated gears ([0081], lines 19-22).

As to claim 4, wherein the target engine speed is adjusted based on at least one of vehicle speed trajectory and expected vehicle speed upon completion of the shift from the first one of the simulated gears to the second one of the simulated gears ([0081], lines 3-16).

As to claim 5, wherein the target engine speed is further adjusted based on safety considerations pursuant to accelerator pedal actuation ([0072], lines 7-11, enhance vehicle agility based on abrupt acceleration can be considered a safety consideration, [0003], lines 5-14).

As to claim 6, further comprising: an electric motor (4, 8) mechanically coupled to the internal combustion engine; wherein the electronic control unit is further configured to cause a rotational speed of the electric motor to increase ([0075], lines 21-28).



As to claim 9, wherein the operations further comprise causing the rotational speed of the internal combustion engine to increase to a speed that is selected based on a property of at least one of the first one and the second one of the simulated gears (Figures 5 and 6 shows shifting phases 1-3, engine and motor power/speeds required 

As to claim 10, wherein the speed that is selected varies based on at least one of vehicle speed trajectory and expected vehicle speed upon completion of the downshift ([0081], lines 3-16).

As to claim 11, wherein the speed that is selected is further varied based on safety considerations pursuant to accelerator pedal actuation ([0072], lines 7-11, enhance vehicle agility based on abrupt acceleration can be considered a safety consideration, [0003], lines 5-14).

As to claim 13, Honda discloses (see reference characters/paragraphs used in claims 1 and 8 above) a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component of a vehicle having a two motor hybrid system transmission, the machine-readable storage medium comprising instructions to cause the hardware processor to perform operations comprising: receiving a downshift request, the downshift request indicating that a driver of the vehicle has used a shift selector of the vehicle to shift from a first simulated gear to a second simulated gear, wherein the second simulated gear is lower than the first gear; and responsive to the downshift request, causing a rotational speed of an internal combustion engine of the vehicle to increase, comprising causing a throttle of the internal combustion engine to open.


As to claim 15, wherein the speed that is selected is adjusted based on at least one of speed trajectory of the vehicle and expected speed of the vehicle upon completion of the downshift ([0081], lines 3-16).

As to claim 16, wherein the speed that is selected is further adjusted based on safety considerations pursuant to accelerator pedal actuation ([0072], lines 7-11, enhance vehicle agility based on abrupt acceleration can be considered a safety consideration, [0003], lines 5-14).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3-5, 8, 10, 11, 13, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 10, 13 and 14 of copending Application No. 16/736794 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations as recited in the present invention are encompassed by the copending application claims as follows: (bolded claims from copending application shows common scope with present invention claims).
1. A vehicle comprising: an internal combustion engine, the internal combustion engine having a throttle; at least one motor generator operatively coupled to the internal combustion engine; a transmission receiving drive power from at least one of the internal combustion engine and the at least one motor generator; a shift selector to enable a driver of the vehicle to select a plurality of simulated gears of the transmission; and an electronic control unit configured to cause a rotational speed of the internal combustion engine to increase, responsive to the driver of the vehicle using the shift selector to shift from a first one of the simulated gears to a second one of the simulated gears based upon respective simulated gear ratios associated with the first and second ones of the simulated gears, wherein the second one of the simulated gears is lower than the first one of the simulated gears. 
Note: at least one motor generator recitation encompasses the scope of more than one motor generator which is recited in claims 1, 8 and 13 of the present invention. 
Note: the shift from a first gear to a lower gear recitations encompasses the scope of the downshift limitations recited in claims 8 and 13 of the present invention.
wherein, to cause the throttle of the internal combustion engine to open to cause the rotational speed of the internal combustion engine to increase, the electronic control unit is further configured to transmit a target engine speed to the internal combustion engine, the target engine speed being determined by the respective simulated gear ratios.
5. The vehicle of claim 2, wherein the target engine speed is adjusted based on at least one of vehicle speed trajectory and expected vehicle speed upon completion of the shift from the first one of the simulated gears to the second one of the simulated gears.
6. The vehicle of claim 5, wherein the target engine speed is further adjusted based on safety considerations pursuant to accelerator pedal actuation.
9. A method performed by an electronic control unit of a vehicle, the electronic control unit comprising: at least one processor; and a memory unit operatively coupled to the at least one processor including computer code that when executed, causes the at least one processor to perform the following: cause a rotational speed of an internal combustion engine to increase, responsive to a driver of the vehicle using a shift selector to shift from a first one of a plurality of simulated gears to a second one of the plurality of simulated gears based upon respective simulated gear ratios associated with first and second ones of the simulated gears, wherein the second one of the simulated gears is lower than the first one of the simulated gears, wherein the increased rotational speed of the internal combustion engine augment at least one motor generator operatively coupled to the internal combustion engine to provide drive power to a transmission of the vehicle.
causes the at least one processor to cause the throttle of the internal combustion engine to open to cause the rotational speed of the internal combustion engine to increase, further comprises computer code that when executed, causes the at least one processor to transmit a target engine speed to the internal combustion engine, the target engine speed being determined by the respective simulated gear ratios.
13. The method of claim 10, wherein the memory unit includes further computer code that when executed, causes the at least one processor to adjust the target engine speed based on at least one of vehicle speed trajectory and expected vehicle speed upon completion of the shift from the first one of the simulated gears to the second one of the simulated gears.
14. The method of claim 13, wherein the memory unit includes further computer code that when executed, causes the at least one processor to further adjust the target engine speed based on safety considerations pursuant to accelerator pedal actuation.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Allowable Subject Matter
Claims 7, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 7 in combination with claims 1 and 3-5) wherein a target engine speed is transmitted to the electric motor to increase the motor speed and in combination with the limitations as written in claim 7.
-(as to claim 12 in combination with claims 1, 3-5 and 7) wherein causing the electric motor speed to increase in response to a request for increase which further causes the engine speed to increase and in combination with the limitations as written in claim 12.
-(as to claim 17 in combination with claims 13 and 15) wherein causing the electric motor speed to increase in response to a request for increase which further causes the engine speed to increase and in combination with the limitations as written in claim 17.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure as follows:
DE102005016117A1 discloses a hybrid vehicle having an electric motor (12) and shows that it is well known in the art to cause a rotational speed of the internal combustion engine to increase using a throttle, responsive to the driver of the vehicle using the shift selector to shift from a first one of the gears to a second one of the gears, wherein the second one of the gears is lower than the first one of the gears ([0012], [0013] and [0027] in machine translation).
-EP2149488A2 discloses a transmission system and shows that it is well known in the art to cause a rotational speed of the internal combustion engine to increase using a throttle, responsive to the driver of the vehicle using the shift selector to shift from a first one of the gears to a second one of the gears, wherein the second one of the simulated gears is lower than the first one of the simulated gears (Figures 6 and 7).
-The IDS cited journal “Synchronized down shift rev-matching system” shows that it is well known in the art to cause a rotational speed of the internal combustion engine to increase using a throttle, responsive to the driver of the vehicle using the shift selector to shift from a first one of the gears to a second one of the gears.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        November 20, 2021